                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LAUREL FLOWERS,

                Plaintiff,

         vs.                                                Civ. No. 19-148 RB/SCY

MATHESON TRI-GAS, INC.,

                Defendant.

                        ORDER ADOPTING JOINT STATUS REPORT
                          AND PROVISIONAL DISCOVERY PLAN

         At the Rule 16 scheduling conference held on April 9, 2019, the Court reviewed the Joint

Status Report and Provisional Discovery Plan (Doc. 16), filed on March 29, 2019, and adopted it

as modified by the dates provided in the Court’s Scheduling Order filed concurrently with this

Order.




                                                    ___________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
